This was an action on the case for slander, commenced May 29 th, 1857. By the statutes then in force, among actions that survived were “ actions of trespass for goods taken and carried away, and actions of trespass and trespass on the case for damage done to real and personal property.”By the Revised Statutes of 1857, which took effect Jan. 1, *831858, among the actions that survive are “actions of trespass and trespass on the case.” The qualifying words in the former statutes are omitted.The plaintiff died in April, 1858. The only question submitted was whether the action survived. And it was held by the Court, (Goodenow, J., dissenting,) that the action did survive ; and it was ordered to stand for trial.